Citation Nr: 1627782	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-26 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected low back strain with painful motion and traumatic arthritis of the SI joints (back disability), to include a rating in excess of 20 percent prior to October 8, 2015.

2.  Entitlement to a rating in excess of 20 percent for service-connected right lower extremity lumbar radiculopathy (right leg disability).

3.  Entitlement to a rating in excess of 10 percent for service-connected left lower extremity lumbar radiculopathy (left leg disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty service in the Air Force from March 1969 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated March 2010 and April 2014 of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2016, the Veteran was scheduled for a Central Office hearing before the Board.  However, in an April 2016 written statement, the Veteran requested his scheduled hearing be cancelled, and he be rescheduled for a hearing from his local RO via videoconference.

The Veteran also indicated he intended to submit additional medical evidence in support of his appeal.  The Veteran is invited to submit this evidence upon remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the local RO via videoconference.  This hearing is to be scheduled in accordance with the applicable law.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




